— In an action to recover damages for breach of a lease, the defendant appeals from an order of the Supreme Court, Kings County (Vaughan, J.), dated November 28, 2012, which denied its motion for leave to amend its answer.
Ordered that the order is affirmed, with costs.
Contrary to the defendant’s contention, the Supreme Court properly denied its motion for leave to amend its answer to assert additional affirmative defenses and counterclaims, as they were either palpably insufficient or patently devoid of merit (see T & V Constr., Inc. v Calapai, 90 AD3d 908, 909 [2011]; G.K. Alan Assoc., Inc. v Lazzari, 44 AD3d 95, 99 [2007], affd 10 NY3d 941 [2008]). Rivera, J.E, Skelos, Chambers and Hall, JJ., concur.